                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
UNITED STATES OF AMERICA      )
                              )
     v.                       )       Cr. No. 12-106 WES
                              )
FREDERICK BURDICK             )
______________________________)


                          MEMORANDUM AND ORDER


WILLIAM E. SMITH, Chief Judge.

     This matter is before the Court on a Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (ECF No. 32, “Second Motion to Vacate”).           The

Government has filed an objection to the Motion to Vacate (ECF No.

34, “Objection”). For the reasons stated herein, the Second Motion

to Vacate is DENIED.

I.   Background 1

     On August 6, 2012, Burdick entered a guilty plea to a single

count of robbery affecting interstate commerce, in violation of 18

U.S.C. § 1951.   He was sentenced on October 22, 2012, to a term of

151 months of incarceration, followed by three years of supervised

release.   Judgment entered on October 24, 2012.       Burdick did not

appeal.


     1 The information in the Background section is taken from the
Second Motion to Vacate and the Court’s docket.
      On June 24, 2016, Burdick, represented by counsel, filed a

motion to vacate sentence based on the Supreme Court’s decision in

Johnson v. United States, 135 S. Ct. 2551 (2015) (ECF No. 24,

“First Motion to Vacate”).        By Order dated July 5, 2016 (ECF No.

26,   “Order”),   the   Court    held   the   matter   in   abeyance   pending

clarification of the applicability of Johnson to the United States

Sentencing   Guidelines    (“U.S.S.G.”).        After   the    Supreme   Court

issued its decision in Beckles v. United States, 137 S. Ct. 886,

890 (2017) (holding that the U.S.S.G. were not subject to a

vagueness challenge under Johnson), Burdick moved to dismiss the

First Motion to Vacate.         The Court granted the motion to dismiss

by text order on April 25, 2017.

      Burdick subsequently filed a letter motion for leave to file

a new motion to vacate pursuant to § 2255.                  The Court granted

Burdick’s motion for leave on February 21, 2019, and Burdick filed

the Second Motion to Vacate on April 2, 2019.               On April 9, 2019,

the Government filed its Objection to the Second Motion to Vacate.

II.   Law

      A.    Standard of Review

      Section 2255 provides in relevant part:

      A prisoner in custody under sentence of a court
      established by Act of Congress claiming the right to be
      released upon the ground that the sentence was imposed
      in violation of the Constitution or laws of the United
      States, or that the court was without jurisdiction to

                                        2
       impose such sentence, or that the sentence was in excess
       of the maximum authorized by law, or is otherwise subject
       to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a).           Generally, the grounds justifying relief

under 28 U.S.C. § 2255(a) are limited.               A court may grant relief

pursuant to § 2255 in instances where the court finds a lack of

jurisdiction, a constitutional error, or a fundamental error of

law.   United States v. Addonizio, 442 U.S. 178, 185 (1979).              “[A]n

error of law does not provide a basis for collateral attack unless

the    claimed      error    constituted       a   fundamental   defect   which

inherently results in a complete miscarriage of justice.”                    Id.

(internal quotation marks omitted).                Moreover, § 2255 is not a

substitute for direct appeal.              Knight v. United States, 37 F.3d

769, 772 (1st Cir. 1994) (citing cases).

       B.    Timeliness

       The Anti-Terrorism and Effective Death Penalty Act (“AEDPA”)

of 1996 “imposed significant new constraints on proceedings under

section     2255.     Some    of   these   constraints    were   temporal;   for

example, AEDPA established a one-year statute of limitations for

filing a section 2255 petition.”               Trenkler v. United States, 536

F.3d 85, 96 (1st Cir. 2008) (citing 28 U.S.C. § 2255(f)) (internal

footnote omitted).          Section 2255(f) states:



                                           3
     A 1-year period of limitation shall apply to a motion
     under this section.   The limitation period shall run
     from the latest of--

     (1)    the date on which        the   judgment    of   conviction
            becomes final;

     (2)    the date on which the impediment to making a motion
            created by governmental action in violation of the
            Constitution or laws of the United States is
            removed, if the movant was prevented from making a
            motion by such governmental action;

     (3)    the date on which the right asserted was initially
            recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral
            review; or

     (4)    the date on which the facts supporting the claim or
            claims presented could have been discovered through
            the exercise of due diligence.

28 U.S.C. § 2255(f).

III. Discussion

     Burdick presents four grounds for relief in the Second Motion

to Vacate.       First, he challenges his designation as a career

offender under the U.S.S.G. based in part on one of his prior

convictions, Case No. K2/09-0621A, which, he claims, is no longer

a crime of violence under Johnson.          Second Motion to Vacate 2-4.

He further states that all of his criminal history points should

have been given to Case No. P2/07-2569A.         Id.   at 4, 7-8.    Second,

Burdick    alleges   that   sentencing     counsel   was    ineffective     for

failing    to   challenge   the   application   of   U.S.S.G.   §   4B1.1    at


                                      4
sentencing.    Id. at 5, 8.     Third, he claims that the two cases on

which the career offender designation rests, Case No. P2/07-2569A

and Case No. K2/09-0621A, were consolidated for sentencing in state

court and, therefore, should have been counted as one sentence for

purposes of U.S.S.G. § 4A1.1.             Id. at 1, 6.        Fourth, Burdick

asserts that counsel for his First Motion to Vacate was ineffective

for failing to discover the above sentencing errors and include

them in that motion.        See id. at 8.      The Court need not address

the merits of Burdick’s claims, however, because it concludes that

the Second Motion to Vacate is untimely.

     As    noted   above,   Burdick   did    not   file   a   direct   appeal.

Therefore, his conviction became final when the time for filing an

appeal, fourteen days, expired.             Fed. R. App. P. 4(b)(1)(A). 2

Accordingly, Burdick had until November 8, 2013, to file a timely




     2   Rule 4(b)(1)(A) provides:

     In a criminal case, a defendant’s notice of appeal must
     be filed in the district court within 14 days after the
     later of:

            (i)    the entry of either the judgment or the order
                   being appealed; or

            (ii) the filing     of    the   government’s      notice   of
                 appeal.

Fed. R. App. P. 4(b)(1)(A).

                                      5
motion to vacate.   Burdick’s Second Motion to Vacate, filed on

April 2, 2019, is clearly untimely under § 2255(f)(1).

     Burdick’s first claim, that one of the cases on which his

career offender designation was based is no longer a violent felony

under the Supreme Court’s decision in Johnson, Second Motion to

Vacate 4, is untimely under § 2255(f)(3) as well. 3   Even assuming,

without deciding, that Johnson applies in Burdick’s case, Johnson

was decided on June 26, 2015.    See 135 S. Ct. 2551.    The Second

Motion to Vacate was filed on April 2, 2019.   Therefore, even under

that scenario, the Second Motion to Vacate is still untimely. 4

     Ground Two, Burdick’s ineffective assistance of sentencing

counsel claim, Second Motion to Vacate 5, should have been brought

within one year of the date his judgment of conviction became

final, November 8, 2012.   28 U.S.C. § 2255(f)(1).    To the extent

Burdick’s second claim is based on the Johnson error alleged in




     3  The Court assumes that Burdick intends to rely on §
2255(f)(3), “the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review . . . ,” 28 U.S.C. § 2255(f)(3),
with respect to his first ground for relief. The Court is required
to construe Burdick’s pro se motion liberally. Estelle v. Gamble,
429 U.S. 97, 106 (1976) (citing Haines v. Kerner, 404 U.S. 519,
520 (1972)).
     4 The First Motion to Vacate was timely filed, since it was
filed on June 24, 2016, within one year of the Supreme Court’s
decision in Johnson.
                                6
Ground One, this claim also should have been raised within a year

of the Supreme Court’s June 26, 2015, decision.     Id. § 2255(f)(3).

      Burdick’s third ground, alleging misapplication of the career

offender designation at sentencing, Second Motion to Vacate 6,

should have been brought not later than November 8, 2013, 28 U.S.C.

§ 2255(f)(1).      Accordingly, Ground Three, too, is untimely.

      In Ground Four, Burdick alleges ineffective assistance of

counsel with respect to his First Motion to Vacate.     Second Motion

to Vacate 8.    Again assuming, for purposes of argument only, that

counsel should have discovered the sentencing “errors” described

above and included them in the First Motion to Vacate, Burdick’s

motion to dismiss the First Motion to Vacate was granted on April

25, 2017.   Burdick then had a year in which to raise this issue.

He did not bring the claim until he filed the Second Motion to

Vacate on April 2, 2019. Burdick exceeded the statutory limitation

period for filing this claim by almost two years.      See 28 U.S.C.

§ 2255(f)(1).

      The Court concludes that the Motion to Vacate is untimely

under either § 2255(f)(1) or § 2255(f)(3). Therefore, it must be

denied.

IV.   Conclusion

      Based on the foregoing, Burdick’s Second Motion to Vacate

(ECF No. 32) is DENIED.

                                    7
             RULING ON CERTIFICATE OF APPEALABILITY

     Pursuant to Rule 11(a) of the Rules Governing Section 2255

Proceedings in the United States District Courts, this Court hereby

finds that this case is not appropriate for the issuance of a

certificate of appealability (COA) because Burdick has failed to

make a substantial showing of the denial of a constitutional right

as to any claim, as required by 28 U.S.C. § 2253(c)(2).

     Burdick is advised that any motion to reconsider this ruling

will not extend the time to file a notice of appeal in this matter.

See Rule 11(a), Rules Governing Section 2255 Proceedings.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: October 28, 2019




                                8
